—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Bangs County (Lubow, J.), dated January 7, 1992, which, upon a fact-finding order of the same court, also dated January 7, 1992, made upon his admission, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of criminal possession of a weapon in the third degree, adjudged him to be a juvenile delinquent and placed him with the Division for Youth for a period of 18 months. The appeal brings up for review the denial, after a hearing, of the appellant’s motion to suppress physical evidence.
Ordered that the order is affirmed, without costs or disbursements.
We agree with the Family Court that under the circumstances of this case, the arresting officer, under the fellow-officer rule (see, People v McCloud, 182 AD2d 835, 837; see also, People v Lypka, 36 NY2d 210; People v Havelka, 45 NY2d 636), had reasonable suspicion to order the appellant, at gunpoint, to get out of the car in which he was riding as a passenger. Thus, the appellant was not entitled to suppression of the gun found sticking out of his waistband. Rosenblatt, J. P., Miller, Ritter and Hart, JJ., concur.